DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an coding system/method/CRM of determining a QP index as claimed. 
Claims 31, 39 identify the uniquely distinct features “receiving encoded data in at least part of a bitstream for a video sequence, the encoded data including syntax elements that indicate a picture-level chroma quantization parameter (QP) offset and a slice-level chroma QP offset; and decoding the encoded data to reconstruct part of a picture of the video sequence for which values of QP vary according to a relationship between a luma component and one or more chroma components, wherein the decoding includes: determining a luma QP; determining a final chroma QP based at least in part on the luma QP, the picture- level chroma QP offset, and the slice-level chroma QP offset, wherein an upper limit of range of quantization step size (QSS) indicated by the final chroma QP substantially matches an upper limit of range of QSS indicated by the luma QP, including: determining a QP index using the luma QP; mapping the QP index to an intermediate chroma QP, including setting the intermediate chroma QP based on the QP index according to a piecewise mapping between different values of QP index and corresponding values of intermediate chroma QP; and adjusting the intermediate chroma QP to determine the final chroma QP; and performing inverse quantization operations for the part of picture based at least in part on the luma QP and the final chroma QP.”. The same reasoning applies to claims 32-38 by virtue of their dependency from claim 31; the same reasoning applies to claims 40-44 by virtue of their dependency from claim 39.
Claim 45 identifies the uniquely distinct features "encoding part of a picture of a video sequence for which values of quantization parameter (QP) vary according to a relationship between a luma component and one or more chroma components, thereby producing encoded data, wherein the encoding includes: determining a luma QP; determining a final chroma QP; encoding the final chroma QP for the part of the picture based at least in part on the luma QP, a picture-level chroma QP offset, and a slice-level chroma QP offset, wherein an upper limit of range of quantization step size (QSS) indicated by the final chroma QP substantially matches an upper limit of range of QSS indicated by the luma QP, including: determining a QP index using the luma QP; and Page 6 of 8KBR:iar 01/11/21 336858-US-CNT[3]FILED VIA EFS ON JANUARY 11, 2021 Attorney Reference Number 3382-89442-35mapping the QP index to an intermediate chroma QP, including setting the intermediate chroma QP based on the QP index according to a piecewise mapping between different values of QP index and corresponding values of intermediate chroma QP; and performing inverse quantization operations for the part of picture based at least in part on the luma QP and the final chroma QP; and outputting the encoded data in at least part of a bitstream, the encoded data including syntax elements that indicate the picture-level chroma QP offset and the slice-level chroma QP offset.”. The same reasoning applies to claims 46-50 by virtue of their dependency from claim 45.
The closest prior arts Saigo (US 2008/0317377 A1) and Lappalainen (US 2006/0050784 A1) disclose a coding method/apparatus for generating quantization matrix, fail to anticipate or render, singly or in combination, the above bolded limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/
Primary Examiner, Art Unit 2485